Filed 5/6/13 Laguna Terrace Park v. California Coastal Commission CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


LAGUNA TERRACE PARK LLC,

     Plaintiff and Appellant,                                          G045986

         v.                                                            (Super. Ct. No. 30-2010-00395819)

CALIFORNIA COASTAL                                                     OPINION
COMMISSION,

     Defendant and Respondent;

PAUL R. ESSLINGER,

     Intervener and Respondent.



                   Appeal from a judgment of the Superior Court of Orange County,
Ronald L. Bauer, Judge. Affirmed. Requests for judicial notice. Denied.
                   Hart, King & Coldren, Robert S. Coldren and Boyd L. Hill for Plaintiff and
Appellant.
                   Paul J. Beard II for Pacific Legal Foundation as Amicus Curiae on behalf of
Plaintiff and Appellant.
              Kamala D. Harris, Attorney General, John A. Saurenman, Assistant
Attorney General, and Jamee Jordan Patterson, Deputy Attorney General, for Defendant
and Respondent.
              No appearance for Intervener and Respondent.
                               *              *             *
                                    INTRODUCTION
              Laguna Terrace Park LLC (Laguna Terrace) appeals from the judgment
entered after the trial court denied its petition for a writ of mandate and damages and a
complaint for declaratory and injunctive relief (the petition) against the California
Coastal Commission (the Commission). The trial court rejected Laguna Terrace‟s
challenge to the Commission‟s determination that it had jurisdiction, under the California
Coastal Act of 1976 (Pub. Resources Code, § 30000 et seq.; hereafter, the Coastal Act),
over Laguna Terrace‟s proposed conversion of a mobilehome park from tenant
occupancy to resident ownership.
              Laguna Terrace argues (1) the proposed conversion did not constitute a
development within the meaning of the Coastal Act (Pub. Resources Code, § 30106), and
was otherwise exempt from the Coastal Act‟s requirements under the Subdivision Map
Act (Gov. Code, §§ 66410-66499.37); (2) the Commission wrongfully asserted
jurisdiction by considering property beyond the boundaries of the mobilehome park
itself; (3) the trial court erroneously failed to grant Laguna Terrace‟s requests to augment
the record with or take judicial notice of the City of Laguna Beach‟s (the City)
administrative record; and (4) the court wrongfully denied Laguna Terrace‟s request for a
statement of decision.
              We affirm. After initial briefing had concluded in this appeal, the
California Supreme Court issued its opinion in Pacific Palisades Bowl Mobile Estates,
LLC v. City of Los Angeles (2012) 55 Cal.4th 783, 792 (Pacific Palisades). The Supreme
Court rejected the primary argument asserted by Laguna Terrace, here, and held the

                                              2
conversion of a mobilehome park from tenant occupancy to resident ownership is a
development for purposes of the Coastal Act. The Supreme Court further held that
Government Code section 66427.5 of the Subdivision Map Act does not provide an
exemption for such a development. (Pacific Palisades, supra, at p. 792.)
              The Commission properly considered Laguna Terrace‟s application as
proposing the development of the 270-acre parcel upon which the 20-acre mobilehome
park sits. The trial court did not err by refusing to augment the record with or judicially
notice the City‟s administrative record. We deny Laguna Terrace‟s request that we
judicially notice the City‟s administrative record for the reasons explained post. At oral
argument, Laguna Terrace withdrew its arguments that the facts relevant to this appeal
are disputed and that the trial court erred by denying its request for a statement of
decision.


                                     BACKGROUND
                                              I.

LAGUNA TERRACE SUBMITS AN APPLICATION TO SUBDIVIDE AND PRIVATIZE OWNERSHIP
  OF ITS MOBILEHOME PARK; THE COMMISSION DETERMINES IT HAS ORIGINAL AND
                APPELLATE JURISDICTION OVER THE APPLICATION.
              In April 2010, Laguna Terrace applied to the City for a “vesting tentative
tract map that subdivides 157 existing single family residential mobilehome spaces into
157 residential mobilehome lots plus 1 lettered non-residential lot.” The application
purportedly sought “the simple mapping of existing single family residential spaces under
the exclusive provisions of Government Code Section 66427.5.” Laguna Terrace‟s
application did not request the issuance of a coastal development permit (CDP); Laguna
Terrace took the position the application was exempt from the Coastal Act.
              In June 2010, after a hearing, the Commission decided the City‟s approval
of a CDP in connection with Laguna Terrace‟s application would be appealable to the


                                              3
Commission pursuant to Public Resources Code section 30603, subdivision (a)(2). In
determining the jurisdiction issue, the Commission disregarded unpermitted lot line
adjustments that had been made in 1995. In July 2010, the City approved, inter alia, a
CDP as to the Laguna Terrace application
                                             II.

              LAGUNA TERRACE SUES THE COMMISSION FOR UNLAWFULLY
                  ASSUMING JURISDICTION OVER ITS APPLICATION.
              In August 2010, Laguna Terrace filed the petition, asserting the
Commission had unlawfully assumed administrative jurisdiction over its mobilehome
park‟s proposed conversion to resident ownership. The petition was brought on four
grounds: (1) the Commission lacked administrative jurisdiction because the proposed
conversion did not qualify as a development under the Coastal Act; (2) even assuming the
proposed conversion qualified as a development under the Coastal Act, it was exempt
because the Coastal Act expressly provides no CDP is required for a development
involving improvements to single-family residences; (3) even assuming the proposed
conversion qualified as a nonexempt development under the Coastal Act, “the Laguna
Terrace mobilehome park subdivision to be approved by the City of Laguna Beach
(„City‟) is located entirely within the City‟s Local Coastal Program and does not meet the
criteria for Commission appellate jurisdiction”; and (4) “as a matter of procedure, the
Commission assumed jurisdiction of the proposed conversion to resident ownership in
violation of express principles of fundamental fairness and due process by means of
biased and undisclosed ex parte and other unofficial communications.”
              The petition sought a peremptory writ of mandate directing the
Commission to vacate and set aside its decision that it “has jurisdiction over the
Application, Park Map and/or CDP,” and civil penalties under the Coastal Act (Pub.
Resources Code, §§ 30327, 30824). The petition also asked for injunctive relief
“restraining the Commission from proceeding with any appeals from the CDP or from


                                             4
enforcing any alleged violation pertaining to the 1995 lot line adjustment,” and a judicial
declaration that “the Commission does not have any jurisdiction over the Application,
Park Map and/or CDP and that the 1995 lot line adjustment is valid, legal and binding on
the Commission.” The petition also sought damages and reasonable attorney fees under
Code of Civil Procedure section 1021.5.
              Intervener Paul R. Esslinger filed a motion for leave to intervene in the
action because (1) he had filed an appeal with the Commission, challenging the City‟s
approval of Laguna Terrace‟s CDP; (2) he owned real property that is adjacent to the
“Project site” and would be impacted by the project; (3) “the disposition of the Action in
Esslinger‟s absence would impair and/or impede his ability to protect his interests
because, contrary to Esslinger‟s position, [Laguna Terrace] contends that the Commission
lacks jurisdiction to hear or decide the Appeal”; and (4) his “interests cannot be
adequately represented by the existing parties.”
              The trial court granted Esslinger‟s motion and ordered his proposed
complaint in intervention be deemed filed. Esslinger‟s complaint in intervention prayed
that all of the relief sought in the petition be denied with prejudice and also sought
attorney fees and costs.
              The trial court denied Laguna Terrace‟s motion to augment the record to
include the City‟s administrative record of its issuance of the CDP.
              Before the hearing on the petition, Laguna Terrace requested that the trial
court take judicial notice of “[a] true and correct copy of the City of Laguna Beach
Administrative Record” and “[a] true and correct copy of the California Coastal
Commission Consent Cease and Desist Order . . . and Consent Restoration Order . . . and
Exhibit B thereof . . . copied from the Commission website.” Esslinger requested that the
trial court take judicial notice of a comparison map “intended to clarify and illustrate the
boundaries of the Vesting Tentative Tract Map No. 17301 dated March 11, 2010” and



                                              5
“[t]he graphic prepared by the [Commission] . . . regarding the coastal development
permit at issue in this action.”
               Shortly before the hearing on the petition, Laguna Terrace filed a request
for a statement of decision which identified 10 controverted issues.
                                             III.
                         THE TRIAL COURT DENIES THE PETITION.
               After the hearing on the petition, which occurred on April 18, 2011, the
trial court took the matter under submission. On June 29, the court issued a minute order
in which it denied the petition and explained its ruling as follows:
               “Petitioner Laguna Terrace Park LLC („Laguna Terrace‟) challenges the
decision of respondent California Coastal Commission („Commission‟) that the latter has
appellate jurisdiction over the decision of the City of Laguna Beach ([„]City‟) to approve
Laguna Terrace‟s application to subdivide a mobile home park into separate parcels, each
containing one mobile home.
               “This dispute is significantly impacted by the legal effect of the following
undisputed facts:
               “—Laguna Terrace‟s application to the City related solely to the twenty
acres occupied by the subject mobile home park.
               “—Until 1995, those twenty acres were part of a 270-acre parcel.
               “—In 1995, the City approved two lot line adjustments affecting the
270-acre parcel. This action gave birth to the twenty-acre parcel that is the subject of the
disputed application approved by the City and challenged by the Commission.
               “—No coastal development permit was obtained for the 1995 lot line
adjustments.
               “The foregoing facts are at the heart of the following competing contentions
advanced by the parties:



                                              6
               “Laguna Terrace argues that the City‟s approval of the subdivision of the
twenty-acre parcel, as a prelude to individual ownership of the 157 units in the mobile
home park, is specifically authorized by Government Code section 66427.5 and is beyond
the authority of the Commission. The Commission insists that its approval was required
for the 1995 lot line adjustments; in the absence of such approval, the present application
must be viewed as a development of the entire 270-acre parcel; as such, it cannot be
cloaked by the terms of section 66427.5 and is subject to Commission jurisdiction.
               “The parties focus their attention on Public Resources Code section 30106
which defines a „development‟ subject to Commission authority. Only a legislative
drafter could love the first paragraph of this code section, which is a 186-word sentence
defining „development‟ in terms that include thermal waste, kelp harvesting, and
(hurrah!) lot splits. This court has had two sources of help in reaching its conclusion that
the 1995 actions by the City constituted development of the 270-acre parcel. The first is
Section 30106. With appropriate elisions, that statute states that „“Development” means
. . . change in the density or intensity of use of land, including, but not limited to . . . any
. . . division of land, including lot splits . . . .‟ Second, the court in La Fe, Inc. v. County
of Los Angeles (1999) 73 Cal.App.4th 231, 240 concluded that „section 30106 explicitly
applies to a “subdivision . . . and any other division of land . . .” A lot line change
constitutes a “division of land.”‟
               “Laguna Terrace suggests that there must be a specific finding of a change
in the density or intensity of use of land (beyond the mere lot split) for a lot split to
constitute a development within section 30106. This court disagrees, and, so does the
appellate court in La Fe. The legislature and the court of appeal have told us that a lot
split is a kind of „change in the density o[r] intensity of use of land.‟
               “The Commission has acknowledged that „If these lot lines [the 1995
actions] had all of the Coastal Act authorization(s), the City‟s latest action may not have
been appealable . . . .‟ AR 1434. But our situation is different. The 1995 actions

                                                7
required Commission approval. In that absence, „the Commission properly reviewed
[Laguna Terrace‟s] . . . application as though the unpermitted development had not
occurred.‟ LT-WR, L.L.C. v. California Coastal Com. (2007) 152 Cal.App.4th 770, 797.
When the pending application is properly viewed as a proposed development of the
270-acre parcel, Commission jurisdiction readily follows.
              “Laguna Terrace‟s other objections are rejected. Many of these posit an
absence of evidence to support the Commission‟s conclusions and action, but the central
issue outlined above is based upon undisputed facts in the record. The court also rejects
Laguna Terrace‟s request to take judicial notice of material not considered by the
Commission. Nor does the court find any unfairness in the Commission‟s procedures.
              “In brief summary, Laguna Terrace‟s petition is denied. Counsel for the
Commission is directed to prepare and submit a judgment consistent with the foregoing.”
(Original ellipses.)
                                             IV.

   THE TRIAL COURT REJECTS LAGUNA TERRACE‟S CLAIMS AND DOES NOT ISSUE A
  STATEMENT OF DECISION; JUDGMENT IS ENTERED; AND LAGUNA TERRACE APPEALS.
              On June 30, 2011, the trial court issued the following minute order: “In its
minute order stating its decision in this matter, the court did not directly respond to the
questions posed in Petitioner‟s Request for Statement of Decision. It is unnecessary to do
so. Those questions are barely-disguised argumentative contentions advanced by Laguna
Terrace. Comments about „significant unreported ex parte communication‟ and
„incorrect legal conclusions‟ of the Commission and the like present the Petitioner‟s point
of view. The court‟s earlier minute order shows that it disagreed with these
characterizations and explained how it reached its decision on the principal controverted
issues herein.” The court did not issue a statement of decision.
              Judgment was entered in August 2011. The judgment stated that the trial
court “admitted the Commission‟s administrative record into evidence, denied Laguna


                                              8
Terrace‟s request to take judicial notice of matters not considered by the Commission,
read and considered the briefs of the parties, heard oral argument and took the matter
under submission. The Court issued minute orders on June 29, 2011, and June 30, 2011,
explaining its decision to deny the petition for writ of mandate and all other relief.” The
judgment further stated that the petition for a writ of mandate was denied and “[a]ll of
Laguna Terrace‟s other claims for relief are denied.”
              Laguna Terrace appealed. Laguna Terrace filed a request that this court
take judicial notice of the City‟s administrative record. Laguna Terrace filed another
request for judicial notice, in which it requested that this court judicially notice events
that occurred after the Commission‟s jurisdiction determination. We directed the parties
to submit letter briefs addressing whether this appeal is moot as a result of the events
described in the second request for judicial notice and its attached documents. In their
respective letter briefs, Laguna Terrace and the Commission stated the appeal was not
mooted by the subsequent events described in Laguna Terrace‟s second request for
judicial notice, or by the California Supreme Court‟s recent decision in Pacific Palisades,
supra, 55 Cal.4th 783.


                                       DISCUSSION
                                              I.
                               STANDARD OF REVIEW ISSUES
              The judgment not only denied Laguna Terrace‟s “First Cause of Action for
Writ of Mandate,” it also rejected Laguna Terrace‟s “Second Cause of Action for
Declaratory and Injunctive Relief,” and thereby triggered the application of different
standards of review of the judgment. (Boldface, underscoring, & some capitalization
omitted.)
       For example, “[i]n reviewing a decision denying a petition for administrative
mandate, our role is identical to that of the trial court. „We review the administrative

                                               9
record to determine whether the Commission’s findings are supported by substantial
evidence.‟ [Citation.] To the extent the case involves the interpretation of a statute,
which is a question of law, we engage in a de novo review of the trial court‟s
determination. [Citation.] „“Courts may reverse an agency‟s decision only if, based on
the evidence before the agency, a reasonable person could not reach the conclusion
reached by the agency.”‟” (Reddell v. California Coastal Com. (2009) 180 Cal.App.4th
956, 962, first italics added; see Security National Guaranty, Inc. v. California Coastal
Com. (2008) 159 Cal.App.4th 402, 414 [“When the determination of an administrative
agency‟s jurisdiction involves a question of statutory interpretation, „the issue of whether
the agency proceeded in excess of its jurisdiction is a question of law‟”].)
              On the other hand, “„[a] permanent injunction is a determination on the
merits that a plaintiff has prevailed on a cause of action . . . against a defendant and that
equitable relief is appropriate.‟ [Citation.] The grant or denial of a permanent injunction
rests within the trial court’s sound discretion and will not be disturbed on appeal absent a
showing of a clear abuse of discretion. [Citation.] The exercise of discretion must be
supported by the evidence and, „to the extent the trial court had to review the evidence to
resolve disputed factual issues, and draw inferences from the presented facts, [we] review
such factual findings under a substantial evidence standard.‟ [Citation.] We resolve all
factual conflicts and questions of credibility in favor of the prevailing party and indulge
all reasonable inferences to support the trial court‟s order.” (Horsford v. Board of
Trustees of California State University (2005) 132 Cal.App.4th 359, 390, italics added.)
              Here, the minute order sets forth findings by the Commission that the trial
court adopted and characterized as “undisputed facts.” As clarified in oral argument on
appeal, Laguna Terrace neither disputes any of the relevant facts relied upon by the
Commission and the trial court, nor contends the Commission‟s or trial court‟s findings
are unsupported by substantial evidence. Instead, Laguna Terrace‟s appeal challenges the
Commission‟s and trial court‟s interpretation of the Coastal Act and the Subdivision Map

                                              10
                                       1
Act in light of those undisputed facts. In reviewing a trial court‟s interpretation of a
statute, “which is a question of law, we engage in a de novo review of the trial court‟s
determination.” (LT-WR, L.L.C. v. California Coastal Com. (2007) 152 Cal.App.4th 770,
780.) We therefore conduct a de novo review of the Commission‟s and trial court‟s
statutory interpretation, assuming the truth of the Commission‟s and trial court‟s findings
as contained in the minute order.
                                              II.
            OVERVIEW OF THE COASTAL ACT AND THE SUBDIVISION MAP ACT
              Laguna Terrace‟s issues on appeal involve the proper interpretation of the
Coastal Act and the Subdivision Map Act. As recently stated by the California Supreme
Court in Pacific Palisades, supra, 55 Cal.4th at pages 793-794, “[t]he Coastal Act „was
enacted by the Legislature as a comprehensive scheme to govern land use planning for
the entire coastal zone of California. . . .‟ [Citation.] The Coastal Act is to be „liberally
construed to accomplish its purposes and objectives.‟ [Citation.] Under it, with
exceptions not applicable here, any person wishing to perform or undertake any
development in the coastal zone must obtain a coastal development permit „in addition to
obtaining any other permit required by law from any local government or from any state,
regional, or local agency . . . .‟” The court held the Subdivision Map Act applies to
mobilehome park conversions. (Pacific Palisades, supra, at p. 800.)

                                              III.

              THE TRIAL COURT DID NOT ERR IN RULING ON THE PETITION.
              In its opening brief, Laguna Terrace argues the judgment should be
reversed for four reasons. We address each contention of error in turn.



       1
        We understand that Laguna Terrace‟s agreement that the relevant facts are
undisputed is limited to the resolution of the issues presented in this appeal only.

                                              11
                                              A.

The California Supreme Court in Pacific Palisades Rejected Arguments That a Proposed
 Conversion Was Not a Development Within the Meaning of the Coastal Act and That
 Even If It Was, It Was Exempt from the Requirements of the Coastal Act, Pursuant to
                          Government Code Section 66427.5.
               After initial briefing was completed in this appeal, the California Supreme
Court issued its decision in Pacific Palisades, supra, 55 Cal.4th at page 792, which held,
“the requirements of the California Coastal Act of 1976 [citation] . . . appl[ies] to a
proposed conversion, within California‟s coastal zone, of a mobilehome park from tenant
occupancy to resident ownership. In so holding, we reject the argument that such a
conversion is not a „development‟ for purposes of the Coastal Act, and further reject the
argument that Government Code section 66427.5, a provision of the Subdivision Map
Act (Gov. Code, §§ 66410-66499.37), exempts such conversions from the need to
comply with other state laws, or precludes local governmental agencies from exercising
state-delegated authority to require compliance with state laws such as the Coastal Act.”
               In its letter brief, Laguna Terrace acknowledges that “[t]he holding in
Pacific Palisades rejects Laguna Terrace‟s argument that [lot line adjustment] No. 95-01
and the Tract Map were not a „development‟ subject to the Coastal Act.” Although its
letter brief does not expressly say so, Laguna Terrace has necessarily jettisoned its
argument that Government Code section 66427.5 exempted the proposed conversion
from compliance with the Coastal Act, in light of Pacific Palisades. Laguna Terrace did
not include that issue in its list of “material questions that remain with respect to the
           2
appeal.”

       2
         In its letter brief, Laguna Terrace states that the appeal is not moot because two
issues remain: (1) whether the Commission acted in excess of its statutory authority “in
considering a different property than the Park being subdivided by the Tract Map”; and
(2) whether the Commission‟s approval of a lot line adjustment CDP after the
Commission‟s determination of jurisdiction regarding the proposed conversion (which
approval is the subject of Laguna Terrace‟s second request for judicial notice filed in this

                                              12
                                            B.

      The Commission Did Not Improperly Consider Land Beyond the Boundaries
            of the Mobilehome Park Itself in Determining Its Jurisdiction.
             Laguna Terrace argues the Commission inappropriately determined its
jurisdiction by considering an area beyond the boundaries of the mobilehome park itself.
For the reasons we explain, we conclude the Commission properly reviewed Laguna
Terrace‟s application involving the property on which the mobilehome park sits, as
though unpermitted development had not occurred.
             We begin our analysis of Laguna Terrace‟s argument by quoting from
pertinent portions of the report of the Commission‟s “Findings and Declarations”
addressing this issue. The report states: “The subject site is an approximately 270 acre
area partly developed with a mobile home park located at 30802 Coast Highway, in the
City of Laguna Beach, Orange County (Exhibit #1). The developed part of the mobile
home park occupies about 14 acres within and at the mouth of a steeply sided canyon. . . .
The majority of the developed part of the park is surrounded by undeveloped area.” The
report continues: “The proposal before the City is to subdivide the Laguna Terrace
Mobile Home Park into 157 lots for residences and one lettered lot containing streets and
other commonly owned areas of land (Exhibit #7). This subdivision would separate the
developed mobilehome park portion of the subject 270 acre property, which the
mobilehome park partly occupies, from the undeveloped portion, thus creating new
undeveloped parcel(s). . . . [¶] Using the Post LCP Certification Permit and Appeal
Jurisdiction, City of Laguna Beach Map („post-cert map‟) adopted by the Commission on
September 16, 1993, the subject 270 acre area is depicted as being partly within the City
of Laguna Beach‟s coastal permit jurisdiction, and partly within an area of deferred


court) “act[s] as a Commission waiver, or estop[s] the Commission or result[s] in
mootness with respect to the Commission‟s only finding in support of jurisdiction over
the Tract Map CDP.” We address both arguments, post.

                                            13
certification (ADC) where the Commission retains direct coastal permitting authority
. . . . Based on a graphic plotted on the proposed subdivision map, it appears that the area
of land that the applicant is proposing to divide into 157 numbered lots and one lettered
lot, would be within the area the post-cert map says is City jurisdiction. However, the
remainder area (i.e. remainder lot) would be in the ADC. The proposed subdivision map,
apparently assuming the validity of un-permitted lot line adjustments that occurred in
1995, depicts the remainder lot as a separate lot between the proposed mobilehome park
subdivision and the rest of the 270 acre area. Commission staff maintains that the
creation of the remainder lot would still require a coastal development permit directly
from the Commission. Therefore, the City‟s approval only covers part of the land
division and the applicant will need to apply to the Commission for a coastal permit to
cover the remainder of the land division that is located in the ADC.”
              The report further states: “The legal status of division of the 270 acre area
into various parcels is at the center of the debate about the appealability of the City‟s
action. In 1995 there were two unpermitted, purported lot line adjustments recorded by
the landowner(s) that substantially changed the configuration of lot lines within the
subject 270 acre area, and resulted in the creation of new parcels of land having a greater
potential for development than previously existed (Exhibit #3 & 4). Pursuant to
Section 30600[, subdivision ](a) of the Coastal Act, any person wishing to perform or
undertake non-exempt development in the coastal zone must obtain a coastal
development permit, in addition to any other permit required by law.” (Fn. omitted.)
The report notes that the term “development,” as defined by Public Resources Code
section 30106, means “change in the density or intensity of the use of land, including, but
not limited to, subdivision pursuant to the Subdivision Map Act . . . and any other
division of land, including lot splits.” (Boldface & underscoring omitted.)
              The report further explains the 1995 lot line adjustments were “done
without the benefit of any coastal development permit.” The report concedes that “[i]f

                                             14
these lot lines had all of the required Coastal Act authorization(s), the City‟s latest action
may not have been appealable as the City had determined. However, since these lot lines
have not received Coastal Act authorizations, the City‟s action is appealable because the
City‟s action results in a division of land that changes the shape of, and intensity of use
of, parcel(s) of land that is/are within 100 feet of a stream.” (Fn. omitted.)
              The report concludes, “Public Resources Code Section 30603[,
subdivision ](a)(2) confers the Commission with appellate jurisdiction over development
that is within 100 feet of any stream. The Commission finds that, because CDP
application 09-36 seeks authorization for development within 100 feet of a stream
identified on the City‟s post-cert map, approval of that application is appealable to the
Commission pursuant to Section 30603[, subdivision ](a)(2) of the Coastal Act.”
              Citing LT-WR, L.L.C. v. California Coastal Com., supra, 152 Cal.App.4th
770, the trial court upheld the Commission‟s determination of jurisdiction after
concluding the Commission properly reviewed Laguna Terrace‟s application as
proposing the development of a 270-acre parcel. The court explained the 1995 lot line
adjustments to that parcel were unpermitted and thus must be ignored for purposes of
evaluating the Commission‟s determination of its jurisdiction under the Coastal Act. In
LT-WR, L.L.C., supra, 152 Cal.App.4th at page 797, the appellate court held: “In order to
enable the Commission to protect coastal resources, and to avoid condoning unpermitted
development, the Commission properly reviewed the application as though the
unpermitted development had not occurred.”
              Here, Laguna Terrace agrees the material facts are undisputed. The
undisputed facts show that the mobilehome park, for the Coastal Act‟s purposes, is
located on a 270-acre parcel that is within 100 feet of a stream. Hence, the Commission
properly determined it had jurisdiction over the development of the mobilehome park,
which, as discussed ante, includes an application proposing to convert the mobilehome
park from tenant occupancy to resident ownership.

                                              15
                                              C.

   The Trial Court Did Not Err by Refusing to Augment the Trial Court’s Record with
                 or Judicially Notice the City’s Administrative Record.
              Laguna Terrace argues the trial court erred by denying its motion to
augment the record with the City‟s administrative record and by denying the request that
the court take judicial notice of that same record under Evidence Code section 452,
subdivision (c).
              “„The general rule is that a hearing on a writ of administrative mandamus is
conducted solely on the record of the proceeding before the administrative agency.
[Citation.]‟ [Citation.] Augmentation of the administrative record is permitted only
within the strict limits set forth in [Code of Civil Procedure] section 1094.5,
subdivision (e) which provides as follows: „Where the court finds that there is relevant
evidence which, in the exercise of reasonable diligence, could not have been produced or
which was improperly excluded at the hearing before respondent, it may enter judgment
as provided in subdivision (f) remanding the case to be reconsidered in light of that
evidence; or, in cases in which the court is authorized by law to exercise its independent
judgment on the evidence, the court may admit the evidence at the hearing on the writ
without remanding the case.‟ (§ 1094.5, subd. (e); [citation].) In the absence of a proper
preliminary foundation showing that one of the exceptions noted in section 1094.5,
subdivision (e) applies, it is error for the court to permit the record to be augmented.
[Citation.] Determination of the question of whether one of the exceptions applies is
within the discretion of the trial court, and the exercise of that discretion will not be
disturbed unless it is manifestly abused.” (Pomona Valley Hospital Medical Center v.
Superior Court (1997) 55 Cal.App.4th 93, 101.)
              Evidence Code section 452, subdivision (c) provides that judicial notice
may be taken of “[o]fficial acts of the legislative, executive, and judicial departments of
the United States and of any state of the United States.” We review the trial court‟s


                                              16
decision not to take judicial notice of the City‟s administrative record for an abuse of
discretion. (Willis v. State of California (1994) 22 Cal.App.4th 287, 291.)
              Laguna Terrace does not explain how the trial court‟s consideration of the
City‟s administrative record would support its arguments on appeal, or show how any
information contained in that record, but not also included in the Commission‟s
administrative record, was relevant. Laguna Terrace does not explain that any such
information was “„so persuasive‟” that it was unreasonable for the court to have refused
to consider it. (Willis v. State of California, supra, 22 Cal.App.4th at p. 291.) The
Commission‟s staff report, which is contained in our record, states, “Commission staff
requested the remainder of the City‟s record and requested that the applicant [(Laguna
Terrace)] address the issues raised in the findings on substantial issue. However, the
Commission has not received any of the documents requested.” The record does not
show that any information from the City‟s administrative record was improperly
excluded from the Commission‟s administrative record by the Commission.
              Furthermore, in light of Laguna Terrace‟s concession at oral argument that
the facts relevant to the resolution of the issues on appeal are undisputed, we must
conclude that even were we to assume the trial court abused its discretion in denying both
the motion to augment and request for judicial notice, Laguna Terrace suffered no
prejudice.
                                              D.

         Laguna Terrace Has Withdrawn Its Argument the Trial Court Erred by
                   Denying Its Request for a Statement of Decision.
              The trial court denied Laguna Terrace‟s request for a statement of decision
“explaining the legal and factual bases for its decision as to each of the . . . principal
controverted issues at trial with respect to both the First Cause of Action for Writ of
Mandate and the Second Cause of Action for Declaratory and Injunctive Relief.” In its
opening brief, Laguna Terrace argues the trial court‟s “refusal to prepare a statement of


                                              17
decision results in mandatory reversal.” (See Code Civ. Proc., § 632 [upon the request of
any party in a nonjury trial, the court “shall issue a statement of decision explaining the
factual and legal basis for its decision as to each of the principal controverted issues”].)
Laguna Terrace had argued, in the appellant‟s opening brief, there were disputed issues
of fact, namely, whether Laguna Terrace was located on a 270-acre parcel under the
Coastal Act.
               Since initial briefing was completed in this case, the California Supreme
Court issued its opinion in Pacific Palisades, supra, 55 Cal.4th 783, which, for the
reasons discussed ante, rejected the principal argument advanced by Laguna Terrace in
its appellate briefs. Also, and as described in the second request for judicial notice filed
by Laguna Terrace in this court, in June 2012, the Commission approved the 1995 lot line
adjustments for which no CDP had been issued.
               At oral argument, Laguna Terrace‟s counsel informed this court that
Laguna Terrace has abandoned its argument that the judgment should be reversed for the
trial court‟s failure to issue a statement of decision. In light of the postappellate briefing
developments, described ante, we understand and respect Laguna Terrace‟s decision not
to seek reversal of the judgment on the ground the trial court denied Laguna Terrace‟s
request for a statement of decision but to instead focus on persuading this court to take
judicial notice of recent events. We therefore do not further address whether the trial
court was required, upon request, to issue a statement of decision as to any of Laguna
Terrace‟s claims.
                                              E.

       In Light of Our Rejection of Laguna Terrace’s Challenges to the Judgment,
        We Do Not Address the Commission’s Arguments Pertaining to Whether
      Laguna Terrace Failed to Exhaust All Required Administrative Remedies and
          Whether Laguna Terrace’s Challenges Are Ripe for Appellate Review.
               The Commission argues: “This case is premature and not ripe for judicial
review” because “[t]he Commission‟s determination that the permit would be appealable

                                              18
is just the first step in the administrative appellate process. All of the following must
occur before a final Commission decision can be judicially reviewed: the City must
make a final permit decision; someone must actually appeal that decision to the
Commission; the Commission must determine whether to take jurisdiction over the
appeal; and, if it does take jurisdiction, the Commission must consider the appeal de novo
and approve or deny the permit. At this point, the Commission has not yet completed its
de novo review of the appeal or acted on the permit application, therefore judicial review
is simply premature.”
              Because we conclude Laguna Terrace‟s arguments are without merit for the
reasons discussed ante, we do not need to address the Commission‟s exhaustion and
ripeness arguments.
                                             IV.
            WE REJECT LAGUNA TERRACE‟S REQUESTS FOR JUDICIAL NOTICE.
              In its first request for judicial notice, Laguna Terrace requests that we
judicially notice the City‟s certified administrative record on Laguna Terrace‟s
application under Evidence Code sections 452 and 459, and make various factual
findings under Code of Civil Procedure section 909. The Commission opposes this
request. We reject Laguna Terrace‟s argument for the same reasons we conclude the trial
court did not err by refusing to augment the trial court‟s record with or take judicial
notice of the City‟s administrative record, discussed in part III.C. of the Discussion, ante.
              In its second request for judicial notice, Laguna Terrace requests that we
take judicial notice of documents attached to that request, which Laguna Terrace
identifies as (1) “the January 15, 2013 recordation by the Orange County Recorder of the
. . . „Notice of Acceptance of Coastal Development Permit and Legality of Lot Line
Adjustment‟”; (2) the notice of acceptance itself; and (3) “the Adopted Findings attached
to the Notice.” Laguna Terrace also requests that we make certain factual findings,
including that (1) “Coastal Development Permit No. 5-12-121 („Permit‟) is for the

                                             19
purpose of „approving and ratifying that certain Lot Line Adjustment approved by the
City of Laguna Beach on March 23, 1995, and referred to as LL 95-01, and recorded in
the Official Records of the County of Orange on November 22, 1995, as document
number 19950520276‟”; (2) “[r]ecordation of the Notice obligates [the Commission] to
issue the Permit to [Laguna Terrace] and other Permit applicants”; and (3) “[t]he
Commission found with respect to the Permit that it constitutes a „waiver of any legal
action‟ with regard to „the alleged violation concerning City of Laguna Beach Lot Line
Adjustment LL 95-01.‟” Laguna Terrace asserts, “[j]udicial notice of this matter is
relevant to the appeal because, upon recordation of the Notice, the Commission is
obligated to issue the Permit, thereby rendering moot the sole legal basis (i.e., the lack of
a coastal development permit for LL 95-01) for which the Commission asserted
jurisdiction over the subject City of Laguna Beach Coastal Development Permit
No. 10-26 for the Laguna Terrace Park tentative tract map.” The Commission opposed
the request for judicial notice.
              As discussed ante, Laguna Terrace and the Commission agree the issue
regarding whether the Commission lawfully has jurisdiction over Laguna Terrace‟s
application was not mooted by those subsequent events or by the California Supreme
Court‟s recent decision in Pacific Palisades, supra, 55 Cal.4th 783.
              In this appeal, we are reviewing the issue whether the Commission properly
determined that it had jurisdiction over the proposed conversion of the Laguna Terrace
mobilehome park. Laguna Terrace does not explain how anything that has happened
since the Commission‟s jurisdiction determination sheds any light on the propriety of that
determination, on the record before the Commission, when it was made. Accordingly,
we decline to needlessly interfere with the ongoing proceedings in this action by
considering matters outside the limited issues presented in this appeal. We therefore
deny Laguna Terrace‟s second request for judicial notice.



                                             20
                                   DISPOSITION
              The judgment is affirmed. Respondent California Coastal Commission
shall recover costs on appeal.




                                              FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ARONSON, J.




                                         21